Citation Nr: 1760319	
Decision Date: 12/27/17    Archive Date: 01/02/18

DOCKET NO.  13-27 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to non-service connected disability pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Riordan, Associate Counsel


INTRODUCTION

The Veteran had active duty service with the United States Army from March 1956 to March 1958. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 administrative denial by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.

A review of the record reveals that while the Veteran initially requested a hearing before a Veterans Law Judge with his September 2013 formal appeal, and he was scheduled for such a hearing in October 2017, the Veteran subsequently cancelled his hearing request.  As such, since the Veteran cancelled his hearing request, the Board will proceed to adjudicate the claim on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran did not serve in the active military, naval, or air service during a period of war.


CONCLUSION OF LAW

The requirements of basic eligibility for VA non-service connected pension benefits, based upon qualifying wartime military service, have not been met.  38 U.S.C. § 1521 (2012); 38 C.F.R. §§ 3.1, 3.2, 3.3 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Generally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

However, the facts pertaining to the issue whether the appellant has qualifying service during a period of war are not in dispute and the appeal must be denied as a matter of law.  Thus, the VCAA is not applicable to the issue on appeal.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

Analysis

The Veteran is seeking entitlement to a non-service-connected pension.  Non-service connected pension is generally payable to a veteran who served for 90 days or more during a period of war and who is permanently and totally disabled due to non-service connected disabilities which are not the result of willful misconduct. 38 U.S.C. § 1521.  A threshold requirement for entitlement to a non-service connected pension requires that the claimant have 90 or more days of service during a period of war. 38 U.S.C. § 1521. 

The Veteran's DD 214 does not show that he served during a period of war. The qualifying periods of war are the Mexican border period, World War I, World War II, the Korean conflict, the Vietnam era, and the Persian Gulf War.  See 38 C.F.R. § 3.2.  Congress defines the periods of war, and VA has no authority to disregard these determinations. 

The Veteran asserts that he should be entitled to a pension as an honorably discharged veteran of the armed forces, and because he is permanently and totally disabled.  In an October 2013 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran stated that his place of duty was as bad as any place of combat.  While the Board is grateful for his military service, and sympathetic to the problems caused by his disabilities, the Board is bound by the law.  Non-service connected pension may only be awarded where the Veteran has qualifying wartime service.  

Furthermore, the Board emphasizes that such service is a threshold requirement for pension eligibility.  The Veteran's representative contends the Veteran's income was not correctly calculated because it did not include current medical bills.  Even if the Veteran's medical and financial requirements are met, he must still have had wartime service in order to receive pension benefits.  Because he does not have the threshold eligibility, the claim lacks legal merit or legal entitlement, and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to non-service-connected disability pension is denied.



____________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


